Citation Nr: 0603874	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  94-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to increased disability ratings for anxiety 
neurosis, rated as noncompensable prior to February 23, 1998; 
30 percent disabling, effective April 1, 1998; and 70 percent 
disabling, effective March 1, 2001.  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 and subsequent decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In December 1993, the RO denied a compensable rating for 
anxiety neurosis.  The matter was remanded by the Board in 
October 1996, for medical records, examination of the 
veteran, and readjudication.  

A November 1998 rating decision assigned a 100 percent 
rating, under 38 C.F.R. § 4.29, for hospitalization, from 
February 23, 1998 to April 1, 1998.  It also increased the 
evaluation to 10 percent, effective April 1, 1998.  

In May, 1999, the Board remanded the case for medical records 
and examination of the veteran.  Following the requested 
development, in July 1999, the RO increased the rating from 
10 to 30 percent, effective April 1, 1998.  

The rating for the service-connected anxiety neurosis was the 
subject of a Video Conference hearing before the undersigned 
in October 1999.  The matter was again remanded by the Board 
in December 1999.  

In October 2000, the Board denied the appeal for a 
compensable rating for anxiety neurosis from March 24, 1993 
to March 31, 1998; as well as a rating in excess of 30 
percent after March 31, 1998.  In March 2001, the United 
States Court of Appeals for Veterans Claims (Court), vacated 
the Board's October 2000 decision and granted a Motion for 
Remand for the purpose of compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).  In April 
2001, the RO sent the veteran a letter discussing the 
application of VCAA to his claim, including telling him what 
was needed to substantiate his claims for service connection 
and increased ratings, and who was to obtain the evidence.  

The issue of entitlement to service connection for headaches 
comes to the Board on appeal from a rating decision dated in 
June 2002.  The June 2002 rating decision also increased the 
evaluation for the service-connected anxiety neurosis from 30 
percent to 70 percent, effective March 1, 2001.  

In August 2003 the Board remanded the case for further 
adjudication and a supplemental statement of the case.  

An October 2004 rating decision granted a total rating based 
on individual unemployability, effective March 1, 2001.  
There is no record of disagreement with any aspect of that 
decision.  

In May 2005, the Board denied a rating in excess of 10 
percent for residuals of a fracture of the left ring finger.  
The Board also noted that, after the veteran claimed service 
connection for headaches as a residual of an in-service head 
injury, in November 1972, the RO denied service connection 
for residuals of a head injury.  The veteran did not submit a 
notice of disagreement within one year of that decision, and 
it became final.  See 38 U.S.C.A. § 7105 (West 2002).  The 
Board conceded that arguably new and material evidence was 
required to reopen the claim.  The Board found that a VA 
examination report, dated May 27, 2003, diagnosed residual 
headaches as a result of an in-service head injury and 
constituted new and material evidence sufficient to reopen 
the claim.  The Board also noted that, in part, the veteran 
was asserting different bases for the headache claim, 
including that is was secondary to his service-connected 
psychiatric disability.  The Board remanded the claims for 
service connection for headaches and increased ratings for 
the service-connected anxiety for VA records, examination, 
and medical opinions.  The requested development has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board proceeds with its review of the case.  

Also in May 2005, the Board noted that the veteran had 
submitted a writing to the RO in March 2004 requesting an 
"earlier effective date."  However, he did not specify for 
which benefit he seeks an earlier effective date.  The Board 
asked the RO to contact the veteran and clarify the benefit 
for which he sought an earlier effective date.  The Board 
again refers this matter to the RO.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of these claims and has notified 
him of the information and evidence necessary to substantiate 
his claims, as well as who is responsible for providing such 
evidence.  

2.  The medical evidence shows that the veteran's headaches 
were first diagnosed decades after service; the preponderance 
of competent evidence is against a causal link between his 
headaches and any incident of active service, to include 
remote head trauma; the preponderance of competent evidence 
is against a finding that the veteran's service-connected 
anxiety caused or aggravated his headaches.  

3.  Prior to June 4, 1997, the veteran's service-connected 
anxiety neurosis was manifested by neurotic symptoms which 
might somewhat adversely affect relationships with others but 
did not cause impairment of working ability.  The symptoms 
were not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

4.  Continuous medication was first required for the service-
connected psychiatric disability on June 4, 1997.  

5.  From June 4, 1997, until the veteran's hospitalization on 
February 23, 1998, his service-connected anxiety disorder did 
not cause more that mild or transient symptoms which 
decreased work efficiency and the ability to perform 
occupational tasks only during periods of significant stress; 
it was also not productive of overall mild social and 
industrial impairment.  

6.  Since April 1, 1998, and prior to March 1, 2001, the 
veteran's service-connected anxiety neurosis was manifested 
by no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal); it was also not 
productive of more than definite or moderately large social 
and industrial impairment.    

7.  Since March 1, 2001, the veteran's service-connected 
anxiety neurosis was manifested by no more than occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood; it was also not productive of more than severe social 
and industrial impairment.  The service-connected disability 
did not approximate total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  A disability manifested by headaches was not incurred in 
or aggravated by active military service, may not be presumed 
to have been incurred in service, and is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).  

2.  The criteria for a compensable rating for the service-
connected anxiety neurosis were not met prior to June 4, 
1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 9400 (1996).  

3.  The criteria for a 10 percent rating and no more, for the 
service-connected anxiety neurosis, were met from June 4, 
1997 to February 23, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 9400 
(1996); 38 C.F.R. Part 4, including § 4.7 and Codes 9400 
(2005).  

4.  The criteria for a rating in excess of 30 percent for the 
service-connected anxiety neurosis were not met prior to 
March 1, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9400 (1996); 38 
C.F.R. Part 4, including § 4.7 and Code 9400 (2005).  

5.  The criteria for a rating in excess of 70 percent for the 
service-connected anxiety neurosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9400 (1996); 38 C.F.R. Part 4, 
including § 4.7 and Code 9400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed his increased rating claims before the 
enactment of the VCAA.  His claim for service connection for 
headaches was filed after enactment of VCAA.  The regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See also 
VAOPGCPREC 7-2003.  Therefore compliance with the VCAA is 
required with regard to both claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the December 1993, November 
1998, July 1999, and June 2002 rating decisions on appeal, 
the statements of the case (SOC's), and various supplemental 
statements of the case (SSOC's), including the most recent 
dated in September 2005, adequately informed him of the 
information and evidence needed to substantiate all aspects 
of his claims.

Letters from the RO and the Board requested evidence from the 
veteran.  These include letters from the Board dated in 
October 2002 and April 2003.  

VCAA notice letters, dated in April 2001, May 2004, and June 
2004, informed the veteran of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was provided before the decision on 
the claim for service connection and was not provided to the 
veteran before the increased rating decision on appeal; 
however, the increased rating decision on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The May 2004 VCAA notice letter 
requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
June 2004 VCAA letter made a similar request.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the record contains sufficient medical 
information to decide the claims discussed below.  The 
veteran has been provided several psychiatric and 
neurological examinations in recent years, which have 
included opinions addressing the alleged causal 
relationships, to include headaches and an in-service head 
injury, and headaches and a service-connected anxiety 
disorder.  The psychiatric examinations revealed sufficient 
findings for rating purposes throughout the entire rating 
period at issue.  Hence, there is no duty to provide another 
examination or medical opinion.  Id.

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.





Service Connection for Headaches.

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Background

The service medical records show that, in November 1971, the 
veteran was hit in the head with a lock attached to a chain.  
The injury was determined to have been incurred in the line 
of duty.  It resulted in a 25 centimeter laceration of the 
scalp, which required 3 sutures.  No complaints of headaches 
were documented at the time of the incident or when the 
laceration was inspected about 3 days later.  

Approximately six days after the initial injury, in November 
1971, the veteran complained that he could not eat.  He 
reported pain about the left upper skull, 2" above the ear.  
Examination showed his ears to be negative.  His bite was 
normal.  There was no evidence of a fracture of the mandible 
or malocclusion present.  The doctor noted that he was unable 
to find a cause of the pain and diagnosed malingering.  

In early December 1971, the sutures were removed and the 
wound was noted to be well-healed.  

Complaints of headaches were noted in February 1972 and the 
veteran was found to have sinus congestion.  Later that 
month, constant rhinorrhea was diagnosed as an upper 
respiratory infection and medication was provided.  No 
further complaints of headaches were recorded during service 
or noted on the April 1972 examination for separation from 
service.  

In his original claim, received in May 1972, the veteran 
claimed benefits for headache incurred in October 1971.  

On VA examination in September 1972, the veteran reported his 
head injury in service and expressed the opinion that he had 
headaches due to the injury.  The orthopedic examiner could 
not find a residual scar and diagnosed a history of 
laceration of the scalp with no residuals found on physical 
examination.  

Also in September 1972, the veteran told a VA 
neuropsychiatric examiner of being hit over the head with two 
padlocks and chains, the padlocks hitting the right occiptal 
region and the chains hitting the right temple and right 
frontal region.  He was not unconscious, but did require 
sutures.  He said that, about two weeks after the injury, he 
began having headaches over both temporal regions, about 
three times a week, for 1/2 to 1 hour.  He reported that the 
headaches occurred when he was under tension and that he had 
been under tension since November 1971.  Neurological 
examination was essentially negative.  The diagnosis was 
anxiety neurosis and no neurological disease found.  
Headaches were not diagnosed.  

In November 1972, the RO considered claims for service 
connection for disabilities including a head injury and 
headaches.  The RO granted service connection for an anxiety 
neurosis, rated as noncompensable under diagnostic code 9400 
(for anxiety neurosis) and for residuals of a head injury 
(history), rated as noncompensable under diagnostic code 7805 
(for scars).  

There were no complaints of headaches on the VA examinations 
in October 1985 and May 1993.  When the veteran was seen at 
the VA hypertension clinic, in January 1993, June 1993 and 
December 1994, he denied having headaches.  In February 1995, 
he reported having frontal headaches 3 times since his last 
visit.  He thought they might be due to caffeine withdrawal 
or missing medications.  VA clinical notes of February 1996, 
April 1996 and July 1996, show the veteran specifically 
denied headaches.  

VA psychiatry notes from January 1996 to February 1998 
discuss the veteran's symptomatology, without reference to 
headaches.   

The report of the VA hospitalization in February and March 
1998 does not mention headaches.  

Continuing VA clinical notes from April 1998 to June 1999, 
include notes from a day hospitalization in May 1999 and do 
not reflect any headaches.  

During a videoconference hearing with the undersigned, in 
October 1999, the veteran described his psychiatric symptoms, 
without testimony as to headaches.  

Notes from June 1999 to March 2000, as well as reports of 
hospitalizations in August 1999 and April 2000 do not reflect 
headaches.  

The veteran provided a detailed history of his symptoms for a 
VA mental examination in May 2000.  There was no report of 
headaches.  

In a claim received in March 2001, the veteran reported 
having chronic headaches for 5 years.  

The report of the May 2001 VA general examination shows the 
veteran complained of problems including chronic headaches.  
He gave a history of being hit on the head.  He reported that 
he had chronic headaches 3 times daily, for two hours 
duration, for 10 to 15 years.  There was no blurry vision, no 
seizures, no vomiting and no history of migraine.  On 
examination, the veteran's head, eyes, ears, nose, throat and 
neck were normal.  Diagnoses included substance abuse, 
severe; hepatitis due to substance abuse; and mild headaches 
due to substance abuse.  

On the May 2001 VA mental examination, the veteran reported 
that he used to have headaches with his heart beating fast 
and losing breath.  

VA clinical records through March 2002 were obtained.  They 
included the reports of hospitalization in August 1999, April 
2000, and March 2002.  There is no evidence of headaches.  

The report of the November 2002 VA mental examination shows 
the veteran had various complaints, which did not include 
headaches.  

VA clinical notes from November 2002 to July 2003 describe 
many symptoms, without any report of headaches.  

On the May 2003 VA scar examination of the veteran's head, 
the doctor acknowledged that the medical records and the 
claims file were not available.  The veteran reported being 
hit on the head in service.  The wound on the back of his 
head started bleeding.  It was stitched and healed.  He said 
that after the injury, for the past 10 to 15 years, he had 
headaches.  Muscle relaxants eased the headaches.  He said 
the headaches occurred about 3 times a day and were 7-8/10 in 
intensity.  Histories of high blood pressure and substance 
abuse were noted.  The head scar was difficult to find 
because of hair growth.  The diagnoses included head injury, 
residual headache.  The examiner also diagnosed polysubstance 
abuse, without offering an opinion as to its cause or 
relationship to the headaches.  

On the May 2003 VA examination for mental disorders, the 
veteran reported that he had been having anxiety attacks and 
headaches for the previous 12 months.  He said that when he 
tried to remember something, his head would start 
"harassing."  He then felt closed in and could not breathe 
and became anxious.   The symptoms happened every day and 
lasted 10 to 15 minutes.  The diagnosis was anxiety disorder 
and the GAF was 50 to 60.  The doctor commented that it was 
less likely than not that the veteran's substance abuse was 
secondary to his anxiety disorder.  

The August 2003 VA mental disorders examination focused on 
the veteran's complaints of headaches.  He said he could not 
state when his headaches began.  He said he had them a long 
time, since service.  He reported that they began when he was 
hit in the head with a lock and chain.  He reported that he 
had headaches since then and they had gotten worse.  He 
described them as a pressure to the frontal area.  He 
reported that they might be due to hypertension, as he was 
recently found to be hypertensive.  He did not know what 
brought on the headaches or made them worse.  They improved 
when lying down, and lasted 45 minutes to an hour.  It was 
the examiner's opinion that it was less likely than not that 
the headaches were associated with the anxiety disorder.  

Another doctor, a specialist in headaches, did a neurological 
examination in August 2003.  The veteran reported having 
headaches for 25 years, which had been non-progressive in 
nature.  Hypertension for the past 12 years had been 
reasonably controlled.  Cervical spine X-rays, in October 
2002 revealed degenerative disc disease and degenerative 
arthritis.  The veteran stated that his headaches were 
bitemporal and posterior cervical in location.  They were 
moderate to severe in severity.  They occurred without a 
preceding trigger event and lasted until he lay down.  The 
veteran's medical history was reviewed.  The veteran was 
alert, responsive and oriented.  Mental status and cranial 
nerves appeared to be intact.  Examination led to a diagnosis 
of muscle contraction headaches, non-prostrating.  The 
examiner expressed the opinion that it was more likely than 
not that the headaches were related to the veteran's 
degenerative cervical disease.  It was the doctor's opinion 
that it was less likely than not that the headaches were 
related to the veteran's chronic anxiety neurosis.  

The summary of the April 2004 VA hospitalization does not 
show any headaches.  

Additional VA clinical notes from June 1999 to January 2000 
and from April 2002 to August 2004 were received.  They 
reflect numerous complaints and symptoms, without any report 
of headaches.  

On mental status examination in May 2005, the veteran 
reported many problems and symptoms.  There were no 
complaints, findings or diagnoses of headaches.  

The report of the August 2005 VA neurologic examination shows 
the veteran reported that, during service, another soldier 
hit him on the back of the head with a steel padlock with 
chains on it.  There was no loss of consciousness and the 
wound healed well.  A history of substance abuse was noted.  
The veteran reported having headaches for 10 years.  He said 
that he was told it was hypertension, but he did not 
currently have high blood pressure.  He said the pain in his 
head was 6/10, worse in the morning, and bitemporal.  They 
occurred 4 to 5 times a week and lasted 1/2 to 1 hour.  Laying 
down eased the pain.  The diagnosis was headache.  After 
reviewing the veteran's medical records and the current 
findings, it was the doctor's opinion that the veteran's 
headaches were not at least as likely as not secondary to his 
psychiatric disability.  It was explained that the veteran 
was being treated with medication for his psychiatric 
disability and it was under reasonable control.  Further, the 
doctor was of the opinion that it was not at least as likely 
as not that the headaches were due to the head injury in 
service.  The physician explained that there was no loss of 
consciousness and there was a long interval between the 
injury and the onset of his headaches.  The doctor noted 
other factors which might contribute to the headache such as 
the history of substance abuse and worry about ill relatives.  
Analysis

The RO either denied service connection for headaches by 
rating the veteran's head laceration scar as the only 
residual of the veteran's in-service head injury up to that 
time or, arguably, the RO simply failed to adjudicate the 
veteran's 1972 claim for service connection for headaches.  
His attorney has argued that the grant of service connection 
for residuals of a head injury would include headaches.  
However, the only diagnostic code used to rate the veteran's 
status-post head injury was 7805, which pertains to scars.  
The RO did not use code 8045, brain disease due to trauma, 
which includes headaches.  Since the RO did not explicitly 
deny service connection for headaches, the Board construes 
the matter in a light more favorable to the veteran by 
concluding that the headache claim was not adjudicated in 
1972 and has been open since the veteran filed his original 
claim in June 2002.  

As a lay witness, the veteran is competent to report what he 
actually experienced, such as headaches.  He is also 
competent to report how long he has had them.  38 C.F.R. 
§ 3.159(a) (2005).  However, veteran's statements are not 
dispositive.  That is, they do not control the disposition of 
the claim.  They must be weighed with all evidence of record.  
Here, the evidence does not show any headaches associated 
with the injury in service.  The only headache noted in 
service was associated with sinus congestion due to an upper 
respiratory tract infection.  That was only noted once, 
without any subsequent report of headaches.  Thus, the 
service medical records lead to the conclusion that the 
headache in service was acute and transitory and resolved 
without residual disability.  

It was many years after service before a headache complaint 
was medically documented.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  This is particularly so in this case, where there was 
no complaint of headaches despite many other complaints.  

Records made for treatment purposes are more probative than 
later claims.  Here, when the veteran was seen at the VA 
hypertension clinic, in January 1993, June 1993 and December 
1994, three times, he specifically denied having headaches.  
Then 3 more times, in February 1996, April 1996 and July 
1996, the veteran specifically denied headaches.  These 
records establish that there is no continuity of 
symptomatology going back to service, as the veteran has more 
recently asserted.  It is also significant that headaches 
were not noted or treated during recent hospitalizations or 
on the many recent clinical visits.  

Moreover, the veteran has not been consistent in his history 
of headaches.  Descriptions of headaches and reports of how 
long they have troubled him have varied widely.  So, his 
recollection as to the onset of headaches in service is not 
persuasive.  

The veteran has been examined and medical opinions have been 
obtained in accordance with VCAA.  The May 2003 scar 
examination of the veteran's head provides some support for 
the veteran's position, as the diagnoses included head 
injury, residual headache.  This diagnosis is not persuasive 
for several reasons.  First, the doctor acknowledged that the 
medical records and the claims file were not available.  
Second, the doctor could not even find a scar, let alone any 
other objective residual.  This diagnosis was clearly based 
on the history provided by the veteran.  Where doctors 
necessarily relied on history provided by the claimant, their 
diagnoses can be no better than the facts alleged by the 
claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
Coghill v. Brown, 8 Vet. App. 342 (1995).  More significantly 
the diagnosis on the May 2003 scar examination, is outweighed 
by many other medical diagnoses and opinions, which form a 
preponderance of evidence against the claim.  

On the May 2003 VA examination, the doctor commented that it 
was less likely than not that the veteran's substance abuse 
was secondary to his anxiety disorder.  The August 2003 VA 
mental disorders examination concluded with the examiner's 
opinion that it was less likely than not that the headaches 
were associated with the anxiety disorder.  On VA 
neurological examination in August 2003, the examiner 
expressed the opinion that it was more likely than not that 
the headaches were related to the veteran's degenerative 
cervical disease.  It was the doctor's opinion that it was 
less likely than not that the headaches were related to the 
veteran's chronic anxiety neurosis.  The report of the August 
2005 VA neurologic examination and review of the medical 
records led to the doctor explaining his opinion that the 
veteran's headaches were not at least as likely as not 
secondary to his psychiatric disability.  It was explained 
that the veteran was being treated with medication for his 
psychiatric disability and it was under reasonable control.  
Further, the doctor was of the opinion that it was not at 
least as likely as not that the headaches were due to the 
head injury in service.  The physician explained that there 
was no loss of consciousness and there was a long interval 
between the injury and the onset of his headaches.  The 
doctor noted other factors which might contribute to the 
headache such as the history of substance abuse and worry 
about ill relatives.  

In summary, the medical evidence shows that the veteran's 
headaches were first diagnosed decades after service; the 
preponderance of competent evidence is against a causal link 
between his headaches and any incident of active service, to 
include remote head trauma; and the preponderance of 
competent evidence is against a finding that the veteran's 
service-connected anxiety caused or aggravated his headaches.  
The well reasoned competent medical opinions based on review 
of the pertinent records are substantially more probative 
than a diagnosis based on the veteran's recollection of 
events.  Thus, the recent medical opinions provide a 
preponderance of evidence which outweighs the veteran's claim 
and the diagnosis based on his memory.  The clinical records, 
as well as medical reports from VA examination establish by a 
preponderance of evidence that any headaches the veteran may 
now experience are not related to the injury in service or to 
any service-connected disability.  As the preponderance of 
the evidence is against the veteran's claim for service 
connection for headaches, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Increased Ratings for Anxiety Neurosis

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The case involves staged ratings as the service-connected 
anxiety neurosis was rated as noncompensable prior to 
February 23, 1998, 30 percent disabling, effective April 1, 
1998, and 70 percent disabling, effective March 1, 2001.  
Thus the Board has considered the issues raised by the Court 
in Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  

There has been a change in the rating criteria during the 
pendency of this claim.  Prior to November 7, 1996, 
psychoneurotic disorders were evaluated as follows:

*	Where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community; with totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran 
demonstrably unable to obtain or retain 
employment................................................................100 percent.  
*	If the ability to establish and maintain effective or 
favorable relationships with people was severely 
impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe 
impairment in the ability to obtain or retain 
employment...............................................................70 percent.  
*	Where the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial 
impairment......................50 percent.  
*	Where there is definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to 
produce definite industrial 
impairment...............................................................30 percent.  
*	If the manifestations were less than the criteria for 
the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and 
industrial impairment......................................................10 percent.  
*	Where there were neurotic symptoms which might somewhat 
adversely affect relationships with others but which did 
not cause impairment of working ability 
..............................................................0 percent.  

38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective prior to 
November 7. 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans' Appeals stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1)(West 1991).  In a precedent opinion dated November 
9, 1993, the VA General Counsel concluded that "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 993) 
(Nov. 9, 1993), 57 Fed.Reg 4753 (1994).



Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety disorders, 
is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent. 

38 C.F.R. § 4.130, Codes 9400-9413 (1997-2004).  

Background and Analysis

New rating criteria became effective November 7, 1996.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  The new rating criteria are not retroactive and 
can only be applied as of the effective date of the change.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (overruling Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it 
held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).  A 
review of the record demonstrates that the RO considered both 
old and new criteria for rating the service-connected 
psychiatric disability, and the veteran was made aware of the 
changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to the Change in Rating Criteria, Effective November 7, 
1996

The veteran's claim for an increased rating was received in 
March 1993.  A VA clinical note dated in June 1992, showed 
decreased anger and hostility.  On mental status evaluation, 
he was reflective, sad and full of rage.  The assessment was 
an adjustment reaction, with the veteran improved.  In July 
1992, he was described as asymptomatic.  On mental status 
examination, he was stable.  The assessment was an adjustment 
disorder, resolved.  These clinical notes provide competent 
evidence that the disability did not have the industrial 
impact required for a compensable rating.  

Subsequent VA clinical notes, from August 1992 to July 1996 
show treatment for physical conditions, without psychiatric 
complaints, findings or diagnoses.  These records provide 
further documentation that the disability did not have the 
industrial impact required for a compensable rating.  

One VA examination was conducted between the time the veteran 
filed his current claim and the change in the rating criteria 
in 1996.  The Board has reviewed this examination to see if 
the disability met the previous criteria for a compensable 
rating.  As set forth above, a compensable rating under the 
previous criteria required emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  If there were neurotic symptoms which might 
somewhat adversely affect relationships with others; but, 
which did not cause impairment of working ability, the 
disability would be noncompensable.  

Upon a May 1993 VA examination, the veteran reported using 
drugs in his early 20's.  He indicated that while serving in 
the military, in Germany, he started using heroin, which had 
increased to daily usage.  He had been on a methadone 
maintenance program until April.  He was depressed over 
financial difficulties.  He was working at the Post Office.  
He avoided eye contact.  His speech was coherent.  He was 
anxious with a depressed affect.  The examination showed that 
there was no evidence of psychotic, suicidal or homicidal 
ideations.  His memory was good times three and was well 
oriented times three.  Sleep was restless.  Insight was fair 
and judgment was "okay."  The primary diagnosis was opiate 
dependency, with a secondary diagnosis of adjustment disorder 
with depressed mood.  

Here, the Board finds that the objective findings were 
minimal: avoiding eye contact, being anxious, and having a 
depressed affect.  His main complaint was restless sleep.  
Significantly, the veteran was working and there was no 
report of impairment in work ability and there were no 
objective findings of such severity that they would interfere 
with the veteran's employment.  Thus, the Board finds no 
basis for a compensable rating under the previous rating 
criteria, which was in effect prior to November 7, 1996.  

In January 1996, the veteran sought treatment for substance 
abuse.  Subsequent 1996 notes reflect treatment for that 
problem.  There is no competent evidence that the service-
connected psychiatric disorder had an industrial impact.  

Rating Under the Criteria Effective November 7, 1996

VA outpatient treatment records, dated from 1996 to October 
1998, show that the veteran was diagnosed with drug 
dependence and hepatitis C, and treatment included methadone 
maintenance.  It was also noted during this time that he was 
depressed over his job, a court case, and concerns about his 
family.  He reported problems with sleep, appetite, 
concentration, hopelessness, and helplessness.  

A VA clinical note dated June 4, 1997, shows the veteran felt 
depressed.  Anhedonia was present.  He had thoughts of 
hurting himself and others as recently as the day before, but 
no plan or intent.  The impression was a major depression.  
Medication was recommended.  In a letter dated in January 
2003, a VA psychiatrist confirmed that VA records showed 
treatment began on June 4, 1997.  

A clinical note, dated June 13, 1997, indicated some 
improvement in depression.  His appetite was improving and 
concentration was "okay."  Anhedonia continued.  He had 
brief thoughts of suicide and hurting someone.  The 
impression was a major depression and some improvement with 
medication.  

A VA psychiatry note, dated June 27, 1997, reflects the 
veteran was feeling better.  His appetite was picking up and 
he planned to return to cooking for himself.  Concentration 
was improving.  Anhedonia was resolving.  The impression was 
major depression gradually resolving.  

A July 1997 VA psychiatry note shows that the major 
depression was well controlled on medication, but the veteran 
continued his drug abuse.  There were similar reports in 
August 1997.  

In September 1997, the veteran reported increased stress with 
his supervisor at work, which worsened his depression.  He 
reported that, in general, his depression was "okay."  He 
slept 5 or more hours a night.  His appetite continued to 
improve.  Concentration was good.  There was no anhedonia.  
The impression was major depression, generally improved on 
medication.  It was noted that the veteran reported being 
"calmer."  Continued medication was recommended.  There 
were similar notations in November and December 1997.  

Analysis

Most of the diagnoses between November 1996 and February 1998 
were of major depression rather than the service-connected 
anxiety neurosis.  Looking to the original VA examination, in 
September 1972, the veteran's stream of speech was somewhat 
decreased.  His affect was dull.  He reported feeling 
depressed and having occasional suicidal ideas.  He also had 
some feelings of insecurity.  Other findings were essentially 
normal.  The diagnosis was anxiety neurosis.  Even though the 
diagnosis was anxiety, the complaint of depression, supported 
by a dull affect, appear to be major manifestations of the 
disability for which service connection was granted.  
Moreover, review of recent RO decisions indicates that the RO 
has interpreted increases in major depression as being 
increases in the service-connected disability.  Of particular 
significance in rating the disability before the February 
1998 hospitalization, it is notable that the complaints and 
findings, in 1996 and 1997, were strikingly similar to those 
in 1972, even though the more recent diagnosis was major 
depression.  Thus, comparing the underlying manifestations, 
and not relying solely on the diagnosis, the Board concludes 
that the psychiatric manifestations diagnosed as major 
depression in 1996, 1997 and 1998 were, indeed, those which 
were noted on the 1972 examination and for which service-
connected was originally granted.  

Having concluded that the notes of 1996 through 1998 address 
the service-connected disability, it is noteworthy that they 
show that medication was first recommended on June 4, 1997.  
This meets the new criteria for a 10 percent evaluation.  
Thus, the Board finds that a 10 percent rating is warranted 
from June 4, 1997.  

The next higher rating, 30 percent, would require 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  While the 
clinical records reflect some complaints of difficulty with 
sleep, appetite, concentration, hopelessness, and 
helplessness, the objective findings prior to the February 
1998 hospitalization were more consistent with a mild 
disability ratable at 10 percent and do not present the 
disability picture which would approximate a 30 percent or 
higher evaluation.  

The February 1998 Hospitalization

VA hospital report shows the veteran was admitted, in 
February 1998, with reports of sadness of mood, irritability, 
anhedonia, anger, insomnia, and suicidal and homicidal 
ideation of several; weeks duration.  All of the symptoms 
seemed to have been worsening ever since he was suspended 
from his work a few days prior to the hospitalization.  It 
was noted that he had a history of polysubstance abuse and 
dependence, and had enrolled in the methadone maintenance 
program.  The examination showed that the veteran was alert, 
oriented, and unkempt.  Eye contact was not maintained but a 
rapport was established.  He appeared to be drowsy and he had 
his legs crossed over and was reclining on the chair in a 
very authoritative way.  His speech was coherent and 
relevant.  He used pauses frequently.  His mood was irritable 
and depressed.  His affect was appropriate to the mood and 
homicidal ideation, to the effect that he wanted to kill his 
supervisor with a gun.  He also had suicidal ideation to kill 
himself after that.  He had ideas of hopelessness, 
worthlessness, and helplessness.  The veteran denied any 
delusions or hallucinations.  Memory and cognition were fair.  
Insight and judgment were impaired.  The diagnoses were major 
depression, without psychotic features, single episode; 
history of polysubstance abuse and dependence; antisocial 
personality traits.  Global Assessment of Functioning (GAF) 
score was assessed as 20 on admission and approximately 30 on 
discharge.  

The GAF is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 
8 Vet. App. 240, 243 (1995).  A GAF from 11 to 20 indicates 
some danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement) OR occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) OR gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF from 
21 to 30 indicates that behavior was considerably influenced 
by delusions or hallucinations OR serious impairment in 
communication or judgment OR inability to function in almost 
all areas.  

In November 1998, the RO assigned a 100 percent rating for 
the service-connected anxiety neurosis, under the provisions 
of 38 C.F.R. § 4.29, based on the February 1998 
hospitalization and convalescence.  The decision assigned a 
10 percent rating from April 1, 1998.  In July 1999, the RO 
raised the evaluation, effective April 1, 1998, to 30 
percent.  

Rating as of April 1, 1998

The disability was rated as 30 percent disabling from April 
1998, to March 1, 2001, when a 70 percent rating became 
effective.  With the above criteria in mind, the Board has 
reviewed the record to determine if a rating in excess of 30 
percent was warranted at any time.  

In May 1998, the assessment was major depression and it was 
noted that the veteran's major depression was well controlled 
with medication.  

In September 1998, the diagnostic impression was major 
depression; the veteran reported still feeling depressed at 
times because of work-related stressors, but his vegetative 
signs seemed improved.  Opiate dependence and alcohol abuse 
were also noted.  

A letter from the veteran's VA psychiatrist, dated November 
1998, indicated that the veteran had not been involved in a 
long term relationship with a woman since May 1997 and had 
not worked since February 1998, when he was placed on 
administrative leave and later dismissed because he had been 
talking about killing his supervisor.  

October 1998 to July 1999 VA outpatient treatment records 
show the veteran's concerns with administrative issues 
surrounding his job, as well as substance abuse treatment.  
The veteran reported depression, sleeping approximately 5 
hours a night, financial problems, and concerns over his son.  
It was noted that he was reinstated at the Post Office.  He 
continued the group program and later reported that he was 
somewhat depressed with continuing stress from work.  In July 
1999, he reported feeling at ease, not tense, sleeping 5 to 6 
hours a night, and having an improved appetite.  He indicated 
that he could concentrate well on his job, denied crying 
spells, and felt that there was hope for him.  He said that 
he last snorted heroin three days prior, while out of town.  

A letter from the veteran's VA psychiatrist, dated in 
December 1999, indicated that he had been treating the 
veteran for depression, which was noted to be generally 
related to problems at work.  It was noted that he was 
experiencing depressed mood, sleep disturbance, trouble 
concentrating, and lack of enjoyment.  The physician 
indicated that the veteran had a decreased capacity for 
handling work-related stress.  It was also observed that the 
veteran was taking computer classes and had done well, but he 
believed that he should reduce his number of class hours.  

July 1999 to April 2000 VA outpatient treatment records 
indicate that the veteran was evaluated for drug addiction, 
and it was observed in August 1999 that he was discharged 
from his job because of a positive drug test.  The diagnoses 
were major depression and opiate dependence.  

In his October 1999 videoconference hearing the veteran 
testified to continued treatment for his anxiety neurosis and 
depression.  He indicated that he heard voices and had panic 
attacks three times a week or more.  He described mood swings 
and impairment of judgment and thinking.  The veteran 
testified that he was discharged from the Post Office in 
November 1998.  

The veteran was hospitalized, in April 2000, for depression.  
At that time, he expressed homicidal ideation towards a 
former supervisor at the post office.  It was noted that he 
had been dismissed from his job two years prior.  The final 
diagnoses were substance induced mood disorder depressed; 
opiate dependence; and methadone dependence.  

In a May 2000 social and industrial survey, it was noted that 
the veteran had a history of approximately five 
hospitalizations for psychiatric evaluation and treatment.  
It was reported that his medications included trazodone and 
verapamil.  The veteran indicated that he was a recovering 
addict and had been clean for 6 months.  He gave a history of 
smoking marijuana and snorting heroin.  His medical history 
included hepatitis C.  The survey indicated that the veteran 
had some memory problems, had a lot of difficulty with dates, 
and hesitated naming presidents.  The examiner observed that 
there were some conflicting statements and that it was not 
clear whether the veteran was being untruthful or actually 
could not remember some things.  It was noted that the 
veteran had a lifestyle that easily exposed him to drugs.

In a May 2000 VA examination the veteran gave a history of 
violent behavior and being involved in drugs.  He indicated 
that he had shot several people.  He complained of difficulty 
sleeping and auditory hallucinations telling him to get a gun 
and go and shoot people, and that he shot his wife's 
boyfriend.  

The examination showed the veteran to be cooperative, 
casually dressed, but was tense and guarded.  He was oriented 
to person, place, and time.  He spoke clearly slowly, and in 
a low tone of voice.  His answers were brief, coherent, and 
relevant.  His affect was constricted, mood was one of 
depression and he admitted to auditory hallucinations and 
paranoid thinking.  He had suicidal and homicidal thoughts in 
the past.  The veteran was able to maintain minimal personal 
hygiene and his memory for recent and remote events was good.  
He was able to manage his benefits and complained of 
difficulty sleeping at night.  Axis I diagnosis was substance 
induced mood disorder and substance abuse disorder.  Axis II 
diagnosis was personality disorder, NOS (not otherwise 
specified).  

The GAF score was recorded as 45.  A GAF of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The examiner's opinion was that the veteran had a basic 
substance abuse disorder and a substance abuse induced mood 
disorder.  Since they were both due to substance abuse, the 
doctor indicated that it was impossible to separate the two 
conditions into separate GAF scores.  The examiner further 
opined that since a true anxiety neurosis was not found, it 
was impossible to distinguish the symptomatology attributable 
to the veteran's service connected anxiety neurosis from any 
other psychiatric disorder that may be present, including 
alcohol and drug dependence.  It was the examiner's opinion 
that the above conditions did not make the veteran 
unemployable.  

The record contains outpatient treatment notes from May 2000 
through March 2001.  These reflect a continuation of the 
substance abuse, symptoms and complaints voiced on the May 
2000 VA examination.  

Analysis

The veteran presents many symptoms, which he believes support 
a higher evaluation.  However, as a lay witness, he is not 
competent to render a diagnosis.  38 C.F.R. § 3.159.  The 
findings of a trained medical professional are necessary to 
identify the service-connected disability and its 
manifestations, as opposed to the veteran's substance abuse 
and ongoing related problems.  Such a distinction is 
necessary, because VA is prohibited from compensating non-
service-connected disabilities or considering the effects of 
non-service-connected disorders in evaluating service-
connected disabilities.  38 C.F.R. § 4.14 (2005).  In this 
case, while the veteran has exhibited some significant 
symptoms, the preponderance of the evidence from trained 
medical professionals is that these symptoms are 
manifestations of the veteran's non-service-connected 
substance abuse and are not manifestations of the service-
connected anxiety disorder.  Therefore, the Board must 
conclude that the preponderance of the evidence is to the 
effect that the veteran does not have anxiety manifestations 
which would approximate the criteria for the next higher 
rating.  Consequently, a rating in excess of 30 percent, 
prior to March 1, 1998 is denied.  

A Rating in Excess of 70 Percent, Effective March 1, 2001 

Another claim from the veteran was received on March 1, 2001.  
He was examined in May 2001 and, based on the results of that 
examination, a 70 percent rating was assigned as of the date 
of the March 1, 2001 claim.  

The report of the May 2001 VA mental examination shows the 
claims folder was not available and the history was obtained 
from the veteran.  His complaints included anger and violent 
thoughts.  He last worked full time in 1998.  His appearance 
was neat and casually dressed.  He was cooperative, but very 
guarded with a hint of hostility.  There was a tick and 
blinking, and no other motor disturbances.  His speech was 
spontaneous.  His mood euthymic.   His affect was very 
skeptical.  He was oriented, with an adequate fund of 
knowledge.  He reported that auditory hallucinations had 
stopped.  He had never had visual hallucinations.  There was 
no evidence of delusional thinking.  Concentration testing 
was slow but error free.  Judgment was intact.  The diagnosis 
was anxiety disorder.  Other diagnoses were deferred.  The 
GAF was 50 to 65.  

A GAF from 61 to 70 indicates some mild symptoms, (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF from 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with co-workers).  A GAF of 41 to 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Thus a GAF 
from 50 to 65 ranges from severe to moderate to mild 
functional impairment.  Turning to the findings on mental 
status examination, and comparing them with the rating 
criteria, the Board notes that there are no manifestations 
which would exceed the criteria for a 70 percent rating or 
approximate the criteria for the next higher rating, 100 
percent.  

VA clinical records through March 2002 were obtained.  They 
included the reports of hospitalization in March 2002.  The 
veteran was admitted for depression with suicidal and 
homicidal ideation.  He had used cocaine and heroin prior to 
admission.  The admission diagnosis was a substance induced 
mood disorder, polysubstance dependance and opioid 
maintenance.  The final diagnoses were major depression with 
psychosis, methadone maintenance, and opioid and cocaine 
dependance.  The GAF was 30 on admission and 50 on discharge.  
Here again, the evidence reflects the impact of the non-
service-connected substance abuse.  The service-connected 
anxiety neurosis was not even noted.  

The report of the November 2002 VA mental examination shows 
the veteran had various complaints.  He was neatly dressed.  
He blinked constantly.  He also shook his legs 
intermittently.  He was well oriented.  There was no evidence 
of a perceptual disorder.  There were no deficits in thought, 
abstract thinking or concentration.  General information was 
adequate.  Judgement was intact.  Recall was impaired.  The 
diagnosis was anxiety disorder.  The GAF was 51 to 65.  The 
examiner explained that in her opinion, the severity of the 
veteran's service-connected anxiety neurosis was given by the 
GAF of 51 to 65.  That GAF was solely related to symptoms and 
functional impairment due to anxiety only.  As noted above, a 
GAF from 51 to 65 would indicate moderate to mild 
manifestations.  It would clearly not approximate the total 
occupational and social impairment required for a schedular 
100 percent rating.  

VA clinical notes from November 2002 to July 2003 describe 
many symptoms, including depression and substance abuse.  
They do not identify the service-connected anxiety neurosis 
with total occupational and social impairment.  

On the May 2003 VA examination for mental disorders, the 
veteran reported that he had been having anxiety attacks and 
headaches for the previous 12 months.  He stated that he had 
not been working for the last 12 months, because he had not 
been able to.  He said that he did not have a social life.  
He indicated that his anxiety started 10 years ago.  He said 
that when he tried to remember something, his head would 
start "harassing."  He then felt closed in and could not 
breathe and became anxious.   The symptoms happened daily and 
lasted 10 to 15 minutes.  The most recent attack was an hour 
prior to being seen.  Substance abuse was explored and 
included both alcohol and street drugs.  As to depression, he 
indicated that he just did not feel good.  He slept three 
hours a night and had nightmares every other night.  On 
mental status examination, he was neatly and casually 
dressed.  Speech was hesitant at times.  He stuttered a 
couple of times.  Sometimes he tended to be over-inclusive.  
No gross motor abnormalities were observed.  His affect was 
blunted.  He had a distant stare.  His mood seemed subdued.  
He was oriented.  General information was adequate.  There 
were no visual hallucinations.  There was no evidence of 
delusional thinking.  He thought he had psychic powers.  
Testing of concentration and recall disclosed some errors.  
The diagnosis was anxiety disorder and the GAF was 50 to 60.  
The doctor commented that it was less likely than not that 
the veteran's substance abuse was secondary to his anxiety 
disorder.  

The August 2003 VA mental disorders examination focused on 
the veteran's complaints of headaches and a detailed 
description of the headaches was obtained.  It was the 
examiner's opinion that it was less likely than not that the 
headaches were associated with the anxiety disorder.  There 
was no opinion as to the occupational impairment associated 
with the service-connected psychiatric disability.  

Another VA doctor, a specialist in headaches, did a 
neurological examination in August 2003.  The veteran's 
medical history was reviewed.  The veteran was alert, 
responsive and oriented.  Mental status appeared to be 
intact.  Examination led to a diagnosis of muscle contraction 
headaches, non-prostrating.  The examiner expressed the 
opinion that it was more likely than not that the headaches 
were related to the veteran's degenerative cervical disease.  
It was the doctor's opinion that it was less likely than not 
that the headaches were related to the veteran's chronic 
anxiety neurosis.  

The veteran was admitted to a VA medical center, in April 
2004.  He was having thoughts about getting a gun and killing 
the person who had killed his brother.  He slept 5 hours a 
night and had difficulty falling back to sleep.  He also 
complained about his appetite and concentration.  The recent 
use of heroin was noted, as was a recent positive test for 
opiates.  He was alert and oriented, with both suicidal and 
homicidal ideation.  His mood was depressed and his affect 
was congruent with his mood.  His thought processes were 
linear.  His speech had a normal rate and rhythm.  Insight 
and judgement were fair.  Memory was limited.  The impression 
on admission examination was depression with suicidal and 
homicidal ideation, opiate dependence, and cocaine 
dependence.  Stressors were noted to be moderate to severe 
and to include financial problems, poor social support 
system, chronic psychiatric problems, and impending 
anniversary of his brother's murder.  The GAF was 35.  This 
is the GAF score when the veteran needed hospitalization and 
it reflects the impairment at the beginning of the episode.  
It does not reflect the impairment on leaving the hospital, 
after approximately a week of treatment and detoxification.  
The admission GAF reflects an episode in April 2004 and does 
not reflect the chronic level of impairment.   

Additional VA clinical notes from June 1999 to January 2000 
and from April 2002 to August 2004 were received.  They 
reflect various complaints and symptoms, and do not provide 
medical opinion or other evidence that the service-connected 
anxiety neurosis, by itself, results in total occupational 
impairment.  

On admission in April 2005, the veteran's chief complaint was 
drug addiction.  He provided a complex history of substance 
abuse.  He was noted to be casually dressed.  He was 
cooperative, with good eye contact.  He was alert and 
oriented.  His speech was fluent and of normal rate, rhythm 
and tone.  His thought processes were linear and goal 
oriented.  There were no audio hallucinations, visual 
hallucinations, suicidal ideation or homicidal ideation, or 
evidence of psychosis.  His mood was anxious.  His affect was 
flat.  Insight, judgement and memory were fair.  The 
diagnoses were opiate dependence and marijuana abuse, with 
psychosis and PTSD by history.  The GAF was 40.  Here again, 
the record reflects a low GAF related to the veteran's 
substance abuse.  The report does not indicate any impairment 
due to the service-connected psychiatric disorder.  

On mental status examination in May 2005, the veteran 
reported many problems and symptoms.  He was alert and 
oriented to place and person.  He was well dressed and 
groomed.  There was a moderate increase in his psychomotor 
behavior, opening and closing his legs frequently.  He was 
cooperative.  His speech was of moderate amount and coherent.  
His affect was constricted.  His thought processes were 
linear.  His judgment was moderately impaired.  The 
impression was depression, not otherwise specified, post-
traumatic stress disorder (PTSD), chronic and continuous, and 
opiate dependence.  There was no comment as to the extent of 
the service-connected psychiatric disability.  

VA clinical records continued to follow the veteran from 
August 2004 to July 2005.  The report of the August 2005 VA 
neurologic examination shows the diagnosis was headache.  
After reviewing the veteran's medical records and the current 
findings, it was the doctor's opinion that the veteran's 
headaches were not at least as likely as not secondary to his 
service-connected psychiatric disability.  It was explained 
that the veteran was being treated with medication for his 
psychiatric disability and it was under reasonable control.  

The report of the August 2005 VA examination for mental 
disorders shows that the veteran's claims folder and the 
Board's remand were available and were reviewed.  The veteran 
told of having suicidal and homicidal thoughts.  He stated 
that he had not worked because he could not find a job.  He 
spent his time watching television and coming to the VA 
medical center.  He did not know when his anxiety began, but 
he suffered from panic attacks.  He explained that he did not 
know what the attacks were until he started seeing a doctor.  
He also described his substance abuse.  On mental status 
examination, he was noted to be casually attired.  He was 
cooperative and spontaneous.  His affect was a hint sour, but 
not hostile.  His mood seemed somewhat dysphoric.  He was 
well oriented to place and person.  His general fund of 
information was satisfactory.  There was no evidence of any 
delusional thinking.  There were deficits in abstract 
thinking, similarities, concentration, judgment, attention 
and recall.  The diagnosis was anxiety disorder.  The GAF was 
60 to 65 due to the anxiety disorder alone.  The examiner 
expressed the opinion that the severity of the service-
connected anxiety was moderate.  

Analysis

As of March 2001, the service-connected psychiatric 
disability has been rated as 70 percent disabling.  Such a 
rating is appropriate where there is occupational and social 
impairment, with deficiencies in most areas.  The next higher 
rating requires total occupational and social impairment.  
The rating code provides several examples of manifestations 
which would be totally disabling.  The evidence here shows 
that the veteran does not have these or similar findings.  
The veteran does not have gross impairment in thought 
processes or communication.  Rather, his thought processes 
have been linear and goal directed; and his speech has been 
normal.  Repeated inquiry shows that the veteran does not 
have persistent delusions or hallucinations.  There is no 
grossly inappropriate behavior; he is cooperative and 
casually dressed.  He occasionally mentions suicidal and 
homicidal ideation, but has never acted on it.  There is no 
persistent danger of hurting himself or others.  There is no 
evidence of inability to perform activities of daily living, 
such as maintaining minimal personal hygiene.  He is 
oriented, not disoriented as to time or place.  While his 
recall has some deficits, he does not have a substantial 
memory loss characterized by deficits such as forgetting 
names of close relatives, his own occupation or his own name.   

While the veteran may feel that the service-connected 
disability causes total impairment, he has several problems 
which are not service-connected and which contribute 
significantly to his overall disability picture.  As a lay 
witness, the veteran is not competent to sift out the 
service-connected disability manifestations from his other 
problems.  38 C.F.R. § 3.159 (2005).  So, in accordance with 
VCAA and other applicable laws and regulations, VA has 
obtained the medical records and a medical opinion.  The 
medical opinions are to the effect that the service-connected 
disability, by itself, does not render the veteran totally 
disabled or approximate that level of disability.  38 C.F.R. 
§ 4.7 (2005).  The report of the August 2005 VA examination 
and the other VA medical records document a preponderance of 
evidence which establishes that the service connection 
anxiety neurosis does not approximate the total occupational 
and social impairment required for a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Summary of Schedular Ratings for an Anxiety Disorder

Prior to June 4, 1997, the service-connected anxiety neurosis 
was manifested by neurotic symptoms which might somewhat 
adversely affect relationships with others but did not cause 
impairment of working ability.  The symptoms were not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  Continuous 
medication was first required for the service-connected 
psychiatric disability on June 4, 1997. 

From June 4, 1997, until the veteran's hospitalization on 
February 23, 1998, his service-connected anxiety disorder did 
not cause more that mild or transient symptoms which 
decreased work efficiency and the ability to perform 
occupational tasks only during periods of significant stress.  
It was also not productive of overall mild social and 
industrial impairment.  

Since April 1, 1998, and prior to March 1, 2001, the 
veteran's service-connected anxiety neurosis was manifested 
by no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal); it was also not 
productive of more than definite or moderately large social 
and industrial impairment.    

Since March 1, 2001, the veteran's service-connected anxiety 
neurosis was manifested by no more than occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood; 
it was also not productive of more than severe social and 
industrial impairment.  The service-connected disability did 
not approximate total occupational and social impairment.

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected psychiatric disorder, by itself, has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  





ORDER

Service connection for headaches is denied.  

A compensable rating for the service-connected anxiety 
neurosis, prior to June 4, 1997, is denied.  

A 10 percent rating is granted for the service-connected 
anxiety neurosis, effective June 4, 1997, subject to the laws 
and regulations governing the payment of monetary awards.  

A rating in excess of 30 percent for the service-connected 
anxiety neurosis, effective April 1, 1998, is denied.  

A schedular rating in excess of 70 percent disabling, for the 
service-connected anxiety neurosis, effective March 1, 2001, 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


